Citation Nr: 1453822	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) for the rating period prior to January 25, 2013.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD for the rating period beginning on January 25, 2013.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran had active service from July 1969 to January 1974.   

The higher initial rating issue for the service-connected PTSD initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.  

During the course of the appeal for the service-connected PTSD, the Veteran also submitted an assertions of unemployability due to his service-connected PTSD.  See e.g., October 2010 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) with accompanying statement. He stated that he had not worked full-time since 2003 due to his service-connected PTSD disability.    

As such, it follows that a request for TDIU rating was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU rating was added to the present appeal.  

In April 2010, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

In August 2010, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case was returned to the Board for the purpose of appellate disposition.  

In an August 2013 decision, the Board denied the claim for an increased rating in excess of 50 percent the service-connected PTSD, as well as entitlement to a TDIU rating on an extraschedular basis.    

The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In September 2014, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Remand with the Court.  

By an Order dated in September 2014, the Court granted the Joint Motion, vacating the Board's decision and remanding the matter to the Board for further proceedings.

During the course of the appeal, in a May 2014 rating decision, the RO assigned an increased rating of 70 percent for the service-connected PTSD, effective on January 25, 2013.  The Veteran has not indicated that he agreed with the higher rating assigned for his PTSD.  

Therefore, to the extent that this favorable action did not represent a full grant of the benefits sought, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   



FINDINGS OF FACT

1.  For the period of the appeal (since November 20, 3006), the service-connected PTSD is shown to have been productive of a disability picture that more closely approximated that of  occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as depression, irritability, anxiety, suicidal ideation, and difficulty in adapting stressful circumstances; findings of total occupational and social impairment are not demonstrated.

2.  The service-connected disability of PTSD is shown to preclude the Veteran from securing and following substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  For the period of the appeal (since November 30, 2006), the criteria for the assignment of a disability rating of 70 percent, but no higher, for the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130 including Diagnostic Code 9411 (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters in January 2007, February 2007, December 2008, September 2010, and August 2011 to the Veteran.  The letters explained the evidence necessary to substantiate the Veteran's claims for an increased rating and for TDIU, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal were decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was also afforded VA examinations responsive to the claims for an increased rating and TDIU.   The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  

Additionally, in this regard, the Veteran does not assert that any examination is inadequate to decide the claim being adjudicated herein, so the examination is to found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the Veteran's April 2010 hearing, clarified the issues on appeal and explained the concept of an increased rating claim, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claims for an increased rating for PTSD and a TDIU rating.  Certainly, the Veteran is the best informant to describe the nature and extent of his PTSD.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4has not materially changed and a uniform evaluation is warranted. 

The Veteran's PTSD is evaluated as 50 percent disabling for the rating period prior to January 25, 2013, and 70 percent disabling thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more closely resembled the criteria for the assignment of a 70 percent evaluation for the entire period on appeal, beginning on November 30, 2006.  

The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's PTSD, as demonstrated by the findings at the October 2008, October 2010, December 2011, and May 2014 VA examinations, has been consistent with a level of impairment that is consistent with occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as unprovoked irritability, depression, anxiety, and difficulty in adapting to stressful circumstances.  

The Veteran complained of nightmares, anxiety, irritability, hypervigilance, and depression at his VA examinations and in seeking treatment, and the current 70 percent disability evaluation accounts for the Veteran's moderately severe social and occupational impairment, as caused by these symptoms.

The VA examiners assigned GAF scores of 54 (October 2008 and December 2011), and VA treatment notes, including hospitalization reports show GAF scores of 30 (September 2010) to 65 (May 2009).  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Although the majority of these GAF scores contemplate moderate symptoms, clinical findings on examination are more consistent with moderately severe symptomatology.   See DSM-IV at 44-47; 38 C.F.R. § 4.2 (2013). 

To the extent that the VA examination reports show GAF scores in the moderate range, and the October 2010 VA examination report describes his social and occupational impairment as moderate, the Board points out that the October 2008 and December 2011 VA examination found that the Veteran's occupational and social impairment was moderate to considerable, and these VA examiners found that the Veteran's social isolation and impairment was such that it would make employment difficult.

The evidence does not show that the Veteran experiences total occupational and social impairment due to his symptoms.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  

As previously discussed, the Board acknowledges that the Veteran's PTSD symptoms are suggestive of occupational and social impairment due to deficiencies in work, family relations, and mood due to his anxiety, depression, sleep impairment, flashbacks, and difficulty concentrating.  

Nonetheless, as noted in the VA examination reports and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair his thought processes.  There was no evidence of delusions or hallucinations, and the Veteran has not reported homicidal ideation.  

The Board acknowledges that the Veteran reported suicidal ideation during his September 2010 hospitalization, but points out that such ideation was without plan or intent.  His insight and judgment were intact.  Further, VA treatment notes dated from 2008 to 2012, indicated that the he was able to communicate effectively and was alert and oriented, with appropriate speech and normal thought processes, and good hygiene.  

Significantly, the VA providers and examiners assessed that the service-connected PTSD was productive of no more than moderately severe effects on his activities of daily living.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are more nearly reflective of the criteria for a 70 percent rating and the examiners' characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  

The Board also recognizes the Veteran's lack of social relationships; however, the requirement is for total social impairment.  The Board points out that the Veteran reported that he remained close to his children and several friends.  

Thus, these symptoms do not demonstrate total social impairment.   For these reasons, the Board finds that a preponderance of the evidence is against an initial disability evaluation in excess of 70 percent for PTSD for the entire period.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  

Therefore, referral for consideration of an extraschedular rating for the Veteran's PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


Entitlement to TDIU rating

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU rating may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  

If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for PTSD and rated at 70 percent.  He is thus eligible for consideration for a TDIU rating on a schedular basis. 

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  

The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran provided several completed TDIU applications during his appeal.  On those forms, he reported completing high school and one year of technical skill.  He reported last working on a full-time basis in 2003 at a local tech center; he began working there in 1992.  The Veteran says his PTSD caused anger, difficulty interacting with others, and difficulty focusing and concentrating.  He added that he had not tried to obtain employment since he became too disabled to work.

After reviewing all the evidence, the Board finds that the service-connected PTSD is productive of severe disablement and renders the Veteran unemployable.  

The Board acknowledges that the Veteran was awarded Social Security disability benefits based on a disability picture that included his PTSD.  

However, in determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  

The evidence also shows that the Veteran was hospitalized for treatment of his PTSD in 2006 and 2010 and that the VA examination findings for the period of the appeal have shown a level of disablement that more nearly approximated the criteria warranting a rating of 70 percent for the service-connected PTSD, representing occupational and social impairment with deficiencies in most areas.  

Accordingly, based on this record, the service-connected PTSD is shown to be productive of an overall level of impairment that the Veteran is prevented from obtaining and retaining substantially gainful employment consistent with his demonstrated educational and work history.  

In resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU rating  is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.



ORDER

An increased rating of 70 percent, but no higher for the service-connected PTSD is granted for the rating period prior to January 25, 2013, subject to the controlling regulations controlling payment of monetary benefits.

An increased rating in excess of 70 percent for the service-connected PTSD beginning on January 25, 2013 is denied.  

A total rating based on individual unemployability by reason of service-connected disability is granted, subject to the controlling regulations controlling payment of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


